Citation Nr: 0727532	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-01 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to June 1952 
and from June 1955 to June 1958.

This case initially was brought to the Board of Veterans' 
Appeals (the Board) from a rating decision rendered in August 
2004 by the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Service connection is in effect for bilateral hearing loss, 
rated 40 percent disabling; and tinnitus, rated 10 percent 
disabling.   

The veteran provided testimony before the undersigned 
Veterans Law Judge at the VARO in September 2006; a 
transcript is of record.  

In October 2006, the undersigned Veterans Law Judge granted 
the veteran's motion to advance the case on the docket 
pursuant to 38 U.S.C. § 7107 and 38 C.F.R. § 20.900(c).

In November 2006, the Board denied entitlement to service 
connection for a neck disability.  Thereafter, the veteran 
filed a timely appeal with the United States Court of Appeals 
for Veterans Claims (the Court).

In June 2007, based upon a Joint Motion, the Court remanded 
the case to the Board for compliance with the instructions of 
the Joint Motion.  

In July 2007, the veteran submitted additional private 
clinical evidence on which there was no waiver; an attached 
memorandum indicated that his desire is for the Board to 
remand the case for initial VARO consideration thereof.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
a neck disability because he was injured during combat, when 
thrown around in a tank, and has had problems since that 
time.  He has submitted a statement from a service comrade to 
support his contention with regard to the injury.

The veteran's two DD Form 214's indicate that he served from 
June 1947 to June 1952 and from June 1955 to June 1958.  He 
was awarded the Korean Service Medal with 5 bronze service 
stars and the Combat Infantry Badge (CIB) during his first 
period of active service.  His military occupational 
specialties (MOS) in his two tours were as a light truck 
driver and as an armor crewman. 

For disabilities which are claimed to have resulted from 
combat, the law provides a relaxed evidentiary standard of 
proof to determine service connection.  Essentially, the 
veteran's account of injury during such combat will be 
accepted as sufficient proof of such injury if consistent 
with the circumstances, conditions, or hardships of service, 
even though there is no official record of such incurrence in 
service.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.304(d) (2006); see Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  Competent evidence of a current disability 
and of a link between the current disability and service is 
still required despite the evidentiary effect of 38 U.S.C.A. 
§ 1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 
(1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. 
Cir. 1996) (noting that 38 U.S.C.A. § 1154(b) "does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service- connected," but that it 
"considerably lightens[s] the burden of a veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service").  Therefore, just because 
the veteran had combat service and because his arguments 
center on the residuals of injuries said to have been 
sustained during combat, his claim cannot be automatically 
granted. Rather, his claim still requires evidence of an 
etiological nexus, or link, between any combat injury and any 
claimed current condition.

Unfortunately, the veteran's service medical and personnel 
records were destroyed in a fire that occurred at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, in 1972; these records have been certified by NPRC 
as being no longer available.  In the case of service medical 
records being presumed destroyed, the Board has a heightened 
obligation to explain its findings and conclusions and 
consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991). 

Of record are some VA and private clinical records as well as 
a statement from an individual who has known him since 
service.  The first medical evidence of a neck disability is 
in 1999.  

In the 2006 Board decision, it was held that while he had not 
been provided a VA examination, this was not required.  See, 
e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
Board held that the standards of McLendon were not met in 
this case as there (a) was no competent evidence that tended 
to link the veteran's claimed disability to his service; and 
(b) absent competent evidence of a neck disability until more 
than 40 years after service, any current opinion would be 
speculative.  

Based on the foregoing, the Board found that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist would be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

The essence of the Joint Motion was that a VA examination and 
associated nexus opinion were justified and that the case 
should be remanded for such.

Since the Court action, the veteran has submitted additional 
private clinical evidence on which he did not provide a 
waiver of initial VARO consideration.
 
Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the veteran has any medical 
sources who treated him prior to 1999 for 
neck problems, he should provide the 
names and addresses, with a release of 
information, to the RO so that those 
records may be obtained.  

2.  The veteran should be scheduled for a 
VA examination, to include all necessary 
testing deemed necessary, such as X-rays, 
in order to determine the following:

a.  What is the correct post-service and 
current diagnosis(es) with regard to his 
neck?

b.  What is the onset of the post-service 
and current neck disability(ies)? 

c.  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any current neck 
disorder(s) is causally related to an 
injury in service or is such a causal 
relationship unlikely (i.e., less than a 
50-50 probability)?

d.  Is it as least as likely as not that 
degenerative changes were demonstrated in 
his neck in service or within a year of 
service or is this unlikely (i.e., less 
than a 50-50 probability); if not, when 
were they first demonstrated and by what 
is this determinable?  

e.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

f.  The claims file should be made 
available to the examiner including a 
copy of this remand and the Joint Motion.

g.  The examiner should identify the 
evidence of record which supports all 
conclusions.  If the examiner cannot 
render an opinion without resort to 
speculation, it should be so stated.  

3.  The case should then be reviewed by 
the VARO/AMC.  If the decision remains 
unfavorable, a comprehensive supplemental 
statement of the case (SSOC) should be 
issued on service connection on direct 
and presumptive bases, and the veteran 
and his representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The 
veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


